Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                       General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1 and 12.
b.	Claims 1-19 are pending on the application.
Drawings
2.	The drawings were received on 09/08/2020.  These drawings are review and accepted by examiner.
Information Disclosure Statement

3.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/27/2021.  The information disclosed therein was considered.
	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 09/08/2021.  The information disclosed therein was considered.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (Pub. No.: US 2021/0057360 A1). 
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Regarding to independent claim 1, Oh et al in Figures 1-13 are directly discloses a semiconductor memory device (memory device 100) comprising: 
a plurality of first column line pads (a first word line BL), having a longer width and a shorter width, defined on one surface of a cell wafer (a memory cell array 110 includes the cell wafer CW, Figure 3) and coupled to a s memory cell array of the cell wafer (for example, memory cell array 110 is disposed in the cell wafer CW, column 3, paragraph 0045); 
a plurality of second column line pads (a second word line WL), having a longer width and a shorter width, defined on one surface of a peripheral wafer (a peripheral circuit 123 includes the peripheral wafer PW, Figure 3) that is bonded to the one surface of the cell wafer (the cell wafer CW), coupled to a page buffer circuit (a page buffer circuit 122) of the peripheral wafer (the peripheral wafer PW), and bonded respectively to the plurality to of first column line pads (for example, the peripheral circuit 123 which includes the peripheral wafer PW coupled to the memory cell array 110 includes include the cell wafer CW through the page circuit 122, Figure 1 and 3, paragraph 0044);  
a plurality of first row line pads (a first bit line BL or PAD2) defined on the one surface of the cell wafer (the cell wafer CW), and coupled to the memory cell array (memory cell array 110); and 
a plurality of second row line pads (a second bit line BL or PAD1) defined on the one surface of the peripheral wafer (the peripheral wafer PW), coupled to a row decoder (X-DEC 121) of the peripheral wafer (the peripheral wafer PW), is and bonded respectively to the plurality of first row line pads (the first bit line BL or PAD2), wherein the longer widths of the first (the first word line WL) and second column line pads (the second word line WL) and the longer widths of the first and second row line pads extend in the same direction (for example, the surface of the peripheral circuit 123 includes the peripheral wafer PW and PAD1 may be bond to the one surface of the memory cell array 11 includes the cell wafer CW and PAD2, see Figures 1, 3 and 8, column 2, paragraph 0031 to column 3, paragraph 0047 and column 6, paragraph 0080 to column 7, paragraph 0091 and the related disclosures).  
Regarding dependent claim 2, Oh et al in Figures 1-13 are directly discloses a semiconductor memory device (memory device 100) wherein the cell wafer (the cell wafer CW) and the peripheral wafer (the peripheral wafer PW) are aligned based on the shorter width directions of the first and second column line pads and the first and second row line pads (for example, the cell wafer CW includes PAD2 and the peripheral wafer PW include PAD1 are aligned in the wafer, Figure 3).  

Allowable Subject Matter
5.	Claims 3-11, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the semiconductor memory device  wherein the memory cell array includes a plurality of memory 48cells that are coupled respectively to the plurality of first column line pads through a plurality of bit lines and are coupled respectively to the plurality of first row line pads through a plurality of row lines, wherein the plurality of first column line pads and the plurality of 5first row line pads are two-dimensionally arranged on the one surface of the cell wafer in a first direction as a direction in which the bit lines are arranged and a second direction as a direction in which the bit lines extend, and wherein the plurality of second column line pads and the plurality ioof second row line pads are two-dimensionally arranged on the one surface of the peripheral wafer in the first direction and the second direction (claims 3-11).  
6.	Claims 12-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 12: there is no teaching, suggestion, or motivation for combination in the prior art to “a plurality of first global line pads defined on the one surface of the cell wafer and coupled in common to at least one of the plurality of 5pass transistor groups; a plurality of second global line pads defined on the one surface of the peripheral wafer and bonded to the plurality of first global line pads, respectively; a plurality of first block line pads defined on the one surface of iothe cell wafer and coupled to the plurality of pass transistor groups, respectively; and a plurality of second block line pads defined on the one surface of the peripheral wafer, and bonded to the plurality of first block line pads, respectively, 15wherein the first and second block line pads have a size larger than the first and second column line pads and the first and second global line pads, and wherein the first and second column line pads and the first and second global line pads are arranged in a first direction, and the first 20and second block line pads are arranged in a second direction different from the first direction” in a semiconductor device as claimed in the independent claim 12.  Claims 13-19 are also allowed because of their dependency on claim 12.
20                                               Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Kim et al (US. 11,114,152) discloses a semiconductor memory device includes a memory cell and a page buffer including a sensing circuit that is coupled to the memory cell through a bit line.
	Oh et al (US. 10,971,487) discloses a semiconductor memory device includes a cell wafer including a firs plane and a second plane which are disposed to be adjacent to each other in a first direction and each including a plurality of memory cell.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.